Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, 4-12, 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 10-11 and claim 11, lines 12-13 recite “the concave portion having a continuous concave curvature without straight portions” which is a negative limitation, see MPEP 2173.05(i).  The specification of the instant application states that there are no intermediate straight portions between adjacent portions, but does not state that the concave portion itself does not have straight portions.  For these reasons, this claim limitation is considered new matter.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 10, 11-12, 14-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belbouche et al (US 4858430 as referenced in OA dated 1/21/2021).

    PNG
    media_image1.png
    303
    822
    media_image1.png
    Greyscale

Annotated Figure 1 of Belbouche et al (US 4858430 as referenced in OA dated 1/21/2021)

Regarding claim 1, Belbouche discloses a thrust reverser (The thrust reverser of Column 1, line 6-9) for an aircraft (Column 1, line 24-32), the thrust reverser comprising: 
a jet pipe (Figure 1; 1 and 8); 
a thrust reverser door (Figure 1; 9) having an aft end (Annotated Figure 1; labeled aft end), a forward end (Annotated Figure 1; labeled forward end) terminating at a forward door periphery (Annotated Figure 1; labeled forward door periphery as denoted by the dotted lines), and an interior surface (Figure 1; 12) facing radially inward, the interior surface defining a continuously curved profile (The continuous profile of Figure 1; 12 through the concave, convex and downstream nozzle portion) comprising: 
a downstream nozzle portion (Annotated Figure 1; labeled downstream nozzle portion) directly adjacent to the aft end; 
a convex portion (Annotated Figure 1; labeled convex portion) directly adjacent to the downstream nozzle portion; and 
a concave portion (Annotated Figure 1; labeled concave portion) adjacent to the convex portion, the concave portion having a continuous concave curvature (The continuous concave curvature of the concave portion) without straight portions (The continuous concave curvature does not have straight portions), and the continuous concave curvature of the concave portion terminating at the forward door periphery.
Regarding claim 2, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the convex portion is directly adjacent to the concave portion.
Regarding claim 4, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the convex portion defines a continuous convex curvature (The convex portion has a continuous convex curvature) throughout the convex portion.
Regarding claim 5, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the continuously curved profile is configured to retain flow attachment of an exhaust flow (Figure 1b; 17) exiting the jet pipe when the thrust reverser door is in a deployed position (Figure 1b) (Functional Language, the continuous profile of Belbouche having the same exact shape as the instant application is capable of retaining flow attachment of an exhaust flow in the deployed position.  Also, the continuous profile being a smooth profile (no sharp corners or edges) would keep the flow over the continuous surface attached in the deployed position).
Regarding claim 6, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the continuously curved profile is further configured for minimizing flow separation and recirculation of the exhaust flow when the thrust reverser door is in a stowed position (Figure 1) (Functional Language, the continuous profile of Belbouche having the same exact shape as the instant application is capable of minimizing flow separation and recirculation of the exhaust flow in the stowed position. Also, the continuous profile being a smooth profile (no sharp corners or edges) would minimize flow separation and recirculation in the stowed position).
Regarding claim 10, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the downstream nozzle portion is substantially straight.
Regarding claim 11, Belbouche discloses an aircraft (Column 1, line 24-32), comprising: 
an engine assembly (The jet engine in Column 1, line 6-9); and 
a thrust reverser (The thrust reverser of Column 1, line 6-9) comprising: 
a jet pipe (Figure 1; 1 and 8); and 
a thrust reverser door (Figure 1; 9) having an aft end (Annotated Figure 1; labeled aft end), a forward end (Annotated Figure 1; labeled forward end) terminating at a forward door periphery (Annotated Figure 1; labeled forward door periphery as denoted by the dotted lines), and an interior surface (Figure 1; 12) facing radially inward, the interior surface defining a continuously curved profile (The continuous profile of Figure 1; 12 through the concave, convex and downstream nozzle portion) comprising: 
a downstream nozzle portion (Annotated Figure 1; labeled downstream nozzle portion) directly adjacent to the aft end; 
a convex portion (Annotated Figure 1; labeled convex portion) directly adjacent to the downstream nozzle portion; and 
a concave portion (Annotated Figure 1; labeled concave portion) adjacent to the convex portion, the concave portion having a continuous concave curvature (The continuous concave curvature of the concave portion) without straight portions (The continuous concave curvature does not have straight portions), and the continuous concave curvature of the concave portion terminating at the forward door periphery.
Regarding claim 12, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the convex portion is directly adjacent to the concave portion.
Regarding claim 14, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the convex portion defines a continuous convex curvature (The convex portion has a continuous convex curvature) throughout the convex portion.
Regarding claim 15, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the continuously curved profile is configured to retain flow attachment of an exhaust flow (Figure 1b; 17) exiting the jet pipe when the thrust reverser door is in a deployed position (Figure 1b) (Functional Language, the continuous profile of Belbouche having the same exact shape as the instant application is capable of retaining flow attachment of an exhaust flow in the deployed position.  Also, the continuous profile being a smooth profile (no sharp corners or edges) would keep the flow over the continuous surface attached in the deployed position).
Regarding claim 16, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the continuously curved profile is further configured for minimizing flow separation and recirculation of the exhaust flow when the thrust reverser door is in a stowed position (Figure 1) (Functional Language, the continuous profile of Belbouche having the same exact shape as the instant application is capable of minimizing flow separation and recirculation of the exhaust flow in the stowed position. Also, the continuous profile being a smooth profile (no sharp corners or edges) would minimize flow separation and recirculation in the stowed position).
Regarding claim 20, Belbouche discloses the invention as claimed.
Belbouche further discloses wherein the downstream nozzle portion is substantially straight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belbouche in view of Gonidec (US 5893265 as referenced in OA dated 1/21/2021).

    PNG
    media_image2.png
    388
    549
    media_image2.png
    Greyscale

Annotated Figure 23 of Gonidec (US 5893265 as referenced in OA dated 1/21/2021)

Regarding claim 7, Belbouche discloses the invention as claimed.
Belbouche does not disclose a slat coupled with the thrust reverser door, the slat defining an aft portion and a forward portion, the aft portion defining a jet pipe extension surface adjacent to and downstream of the jet pipe.
However, Gonidec teaches a thrust reverser (Column 1, line 6-9) for an aircraft (Column 1, line 10-17), the thrust reverser comprising: 
a jet pipe (Figure 23; 1 and 38); and 
a thrust reverser door (Figure 23; 7) having an aft end (The aft end of Figure 23; 7), a forward end (The forward end of Figure 23; 7), 
a slat (Figure 23; 22) coupled with the thrust reverser door, the slat defining an aft portion (Annotated Figure 23; labeled aft portion) and a forward portion (Annotated Figure 23; labeled forward portion), the aft portion defining a jet pipe extension surface (The aft portion is a jet extension surface) adjacent to and downstream of the jet pipe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche to include a slat coupled with the thrust reverser door, the slat defining an aft portion and a forward portion, the aft portion defining a jet pipe extension surface adjacent to and downstream of the jet pipe as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, The modification modifies Figure 1; 8 of Belbouche to a shape of Figure 23; 38 of Gonidec and adds the vane of Gonidec to the door of Belbouche).
Regarding claim 8, Belbouche in view of Gonidec teaches the invention as claimed.
Belbouche does not disclose wherein the aft portion of the slat further defines a leading edge oriented to align with a reversed exhaust flow when the thrust reverser door is in a deployed position.
However, Gonidec teaches wherein the aft portion of the slat further defines a leading edge (The leading edge of Figure 4; 22 with respect to the reversed exhaust flow shown as an arrow in Figure 4. Column 4, line 11-14 and Column 3, line 33-35) oriented to align with a reversed exhaust flow (The reversed exhaust flow in Column 2, line 56-62 which is shown as an arrow in Figure 4) when the thrust reverser door is in a deployed position  (Figure 4, The leading edge is aligned with a reversed exhaust flow in the deployed position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche wherein the aft portion of the slat further defines a leading edge oriented to align with a reversed exhaust flow when the thrust reverser door is in a deployed position as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, This is the same modification as claim 7).
Regarding claim 9, Belbouche in view of Gonidec teaches the invention as claimed.
Belbouche does not disclose wherein the forward portion of the slat defines a continuously curved profile configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position.
However, Gonidec teaches wherein the forward portion of the slat defines a continuously curved profile (The forward portion has a continuously curved profile) configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position (Functional Language, the forward portion having a smooth profile retains flow attachment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche wherein the forward portion of the slat defines a continuously curved profile configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, This is the same modification as claim 7).
Regarding claim 17, Belbouche discloses the invention as claimed.
Belbouche does not disclose a slat coupled with the thrust reverser door, the slat defining an aft portion and a forward portion, the aft portion defining a jet pipe extension surface adjacent to and downstream of the jet pipe.
However, Gonidec teaches an aircraft (Column 1, line 10-17) comprising;
an engine assembly (The turbojet engine in Column 1, 6-9); and 
a thrust reverser (Column 1, line 6-9) comprising: 
a jet pipe (Figure 23; 1 and 38); and 
a thrust reverser door (Figure 23; 7) having an aft end (The aft end of Figure 23; 7), a forward end (The forward end of Figure 23; 7), 
a slat (Figure 23; 22) coupled with the thrust reverser door, the slat defining an aft portion (Annotated Figure 23; labeled aft portion) and a forward portion (Annotated Figure 23; labeled forward portion), the aft portion defining a jet pipe extension surface (The aft portion is a jet extension surface) adjacent to and downstream of the jet pipe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche to include a slat coupled with the thrust reverser door, the slat defining an aft portion and a forward portion, the aft portion defining a jet pipe extension surface adjacent to and downstream of the jet pipe as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, The modification modifies Figure 1; 8 of Belbouche to a shape of Figure 23; 38 of Gonidec and adds the vane of Gonidec to the door of Belbouche).
Regarding claim 18, Belbouche in view of Gonidec teaches the invention as claimed.
Belbouche does not disclose wherein the aft portion of the slat further defines a leading edge oriented to align with a reversed exhaust flow when the thrust reverser door is in a deployed position.
However, Gonidec teaches wherein the aft portion of the slat further defines a leading edge (The leading edge of Figure 4; 22 with respect to the reversed exhaust flow shown as an arrow in Figure 4. Column 4, line 11-14 and Column 3, line 33-35) oriented to align with a reversed exhaust flow (The reversed exhaust flow in Column 2, line 56-62 which is shown as an arrow in Figure 4) when the thrust reverser door is in a deployed position (Figure 4, The leading edge is aligned with a reversed exhaust flow in the deployed position).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche wherein the aft portion of the slat further defines a leading edge oriented to align with a reversed exhaust flow when the thrust reverser door is in a deployed position as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, This is the same modification as claim 17).
Regarding claim 19, Belbouche in view of Gonidec teaches the invention as claimed.
Belbouche does not disclose wherein the forward portion of the slat defines a continuously curved profile configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position.
However, Gonidec teaches wherein the forward portion of the slat defines a continuously curved profile (The forward portion has a continuously curved profile) configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position (Functional Language, the forward portion having a smooth profile retains flow attachment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Belbouche wherein the forward portion of the slat defines a continuously curved profile configured to retain flow attachment of the reversed exhaust flow when the thrust reverser door is in the deployed position as taught by and suggested by Gonidec in order to improve the flow of the reverser thrust gases (Column 5, line 20-26) and to improve the negative pressure effect (Column 5-6, line 65-4, This is the same modification as claim 17).

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
Applicant asserts that no new matter has been introduced.  Examiner respectfully disagrees.  The claim limitation of the continuous concave curvature without straight portions is a negative limitation and considered new matter, see MPEP 2173.05(i).  The specification of the instant application states that there are no intermediate straight portions between adjacent portions, but does not state that the concave portion itself does not have straight portions.  
Applicant asserts that Belbouche does not disclose the configuration of claim 1 and 11.  Examiner respectfully disagrees.  Belbouche discloses, among other features, a forward door periphery, a continuous concave curvature without straight portions, and wherein the continuous concave curvature terminates at the forward door periphery as seen above in this OA. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741